Title: Thomas Jefferson to James Oldham, 27 September 1814
From: Jefferson, Thomas
To: Oldham, James


          Dear Sir  Monticello Sep. 27. 14.
          Being in immediate want of some glass to keep the winter out of our broken windows, I must trespass on your friendship, as being a judge of the quality to look out for the following sizes, to wit.
          
            
              
              50. panes
              12 I. square
            
            
              
              20. panes
              12. by 18 I.
            
            
              
              3. panes
              24. by 18 I.
            
          
          
          mr Gibson will be so good as to pay the bill, and if you will have the box lodged with him, I will direct a boatman to call for it in whose care I have particular confidence. accept the assurance of my esteem & best wishes.
          Th:
            Jefferson
        